Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
In claim 41, please change “The individual management method according to claim 35” to “The management apparatus according to claim 35”.
In claim 42, please change “The management apparatus method to claim 35” to “The management apparatus according to claim 35”.



Terminal Disclaimer
The terminal disclaimer filed on 6/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 10,212,922, US 10,609,907 and US 10,729,107 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/24/2022, with respect to the double patenting rejections of claims 18-22, 35-39 and 41-42 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 18-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, the prior art fails to disclose or fairly suggest a management method comprising: receiving first information related to a state of a worn sensor transmitted from the worn sensor, extracting, on the basis of the first information related to the state of the worn sensor, a specific position of the worn sensor satisfying a predetermined condition, and transmitting, search information to a mobile object having a motor for moving the mobile object, the search information for causing the mobile object to move to the position of the specific position of the worn sensor.
Regarding claim 35, the prior art fails to disclose or fairly suggest a management apparatus, comprising: apparatus that receives first information related to a state of a worn sensor, provides a User Interface (UI) to instruct a search for the worn sensor by a mobile object, receives a search start instruction based on the user interface, extracts, on the basis of the first information related to the state of the sensor, a position of the worn sensor satisfying a predetermined condition, and transmits search information to a mobile object having a motor for moving the mobile object, the search information for causing the mobile object to move to the position of the worn sensor.
	Dependent claims 19-26 and 36-42 are allowed with their base claims.
	Claims 27-34 are allowed as indicated in the Office action dated 3/24/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687